Citation Nr: 0417868	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk








INTRODUCTION

The claimant served in the Army National Guard from November 
1989 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for a right knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that the claimant was seen 
at the dispensary in July (the year is not recorded) for 
lightheadedness, fatigue, and joint pain, particularly in the 
knees.  These symptoms were noted as likely a recurrence of a 
heat injury suffered a week earlier.  When the claimant was 
evaluated by his private physician in January 2000, he 
reported that the symptoms in his knee occurred when running 
and had been present for two and a half years.  He contends 
that the rigors of service in the National Guard caused his 
right knee problems.  In view of these facts the Board is of 
the opinion that a specialized VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The claimant should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his right knee disorder 
covering the period from January 2002 to 
the present.  He should also be asked to 
indicate the year he was treated for 
multiple symptoms including bilateral 
knee pain, which may have been associated 
with a heat injury.  Inform him that his 
service medical records show it was in 
July.  The year was not included.  

2.  The RO is requested schedule the 
claimant for an examination by an 
orthopedist to determine the nature and 
etiology of any right knee disability.  
The claimant's claims folder must be made 
available to the examiner in conjunction 
with the examination. All tests deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed history concerning the 
claimant's physical activities, to 
include running, as a civilian and during 
his periods of active for training and 
inactive duty training as a member of the 
National Guard.  Following the 
examination, the examiner should provide 
opinion as to whether it is as likely as 
not the claimant 's right knee 
disability, if diagnosed, is related to 
military service? A complete rational for 
any opinion expressed should be included 
in the report.

3.  Following the above, the RO should 
then readjudicate the issue on appeal.  
In the event that any action taken 
remains adverse to the claimant he should 
be provided with an SSOC and an 
opportunity to respond. Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




